Citation Nr: 1757866	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-21 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for left ear hearing loss, and if so, whether the claim should be granted.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to October 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The record before the Board consists of electronic records within the Veterans Benefits Management System.


FINDINGS OF FACT

1.  An April 1974 rating decision denied the Veteran's claim of entitlement to service connection for left ear hearing loss; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.
 
2.  Evidence received subsequent to the April 1974 decision includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to unestablished facts necessary to substantiate the claim.

3.  The evidence is in equipoise as to whether the Veteran's left ear hearing loss, which pre-existed service, was aggravated during service.

4.  The evidence is at least in equipoise as to whether the Veteran's right ear hearing loss is etiologically related to in-service acoustic trauma.

5.  The Veteran's bilateral tinnitus is a symptom of his bilateral hearing loss.






CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for left ear hearing loss.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2017). 

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c) (West 2015).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 U.S.C.A. § 3.156 (b) (2017).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3.156 (a) (2017). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).   For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an April 1974 rating decision, the RO denied the Veteran's claim for service connection for left ear hearing loss on the basis that the evidence did not show any increase in hearing loss between entrance and separation.  The Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.  In October 2011, the Veteran initiated a claim to reopen his previously denied claim. 

The evidence of record in April 1974 consisted of the Veteran's service treatment records (STRs), a March 1974 VA examination report, and the Veteran's claim.  The evidence received subsequent to the April 1974 decision include lay statements by the Veteran referencing in-service acoustic trauma, as well as an October 2011 private examination report in which a physician opined the Veteran's left ear hearing loss was related to in-service noise exposure.
 
When presumed credible, this evidence heightens the possibility of substantiating the Veteran's claim.  Based on the foregoing, the Board finds that reopening of the Veteran's claim for service connection for left ear hearing loss is warranted.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d) (2017).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (a) (2017).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 
38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must weigh against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

The Board notes at the outset that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to the Veteran's claims.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

The Veteran has been diagnosed with bilateral hearing loss and tinnitus.  The evidence, to include lay statements and an October 1967 pre-induction examination report, clearly show the left ear hearing loss pre-existed service, while the right ear hearing loss and tinnitus had their onset after service.

The Veteran's personnel records show he served during active duty as a helicopter mechanic.  He has contended that his right ear hearing loss and tinnitus were caused, and his left ear hearing loss was aggravated, by his continuous exposure to the loud noise of helicopter motors and gunfire during service.

In an October 1973 statement, the Veteran's father explained the Veteran had been diagnosed with a 60 percent hearing loss in the left ear during childhood.  He recalled that during service, the Veteran continuously complained about the effects of loud noises on his ears.

The Veteran's STRs show that an October 1967 pre-induction examination report noted impairment of hearing in the left ear and indicated an H-2 profile.  Right ear hearing was noted to be within normal limits.  A September 1968 audiometer report included a notation of "total loss" in the left ear.  In April 1969, a notation indicated sensorineural deafness in the left ear and a permanent H-3 profile.  A July 1970 examination report provided a diagnosis of complete sensorineural hearing loss in the left ear.  The Veteran's separation examination again noted complete sensorineural deafness of the left ear.  Right ear hearing was within normal limits.

The Veteran submitted a private examination report dated in October 2011, in which diagnoses of bilateral hearing loss and tinnitus were provided.  The treatment provider noted the Veteran had been exposed to helicopter engines and gunfire noises during service, and opined it was more likely than not the Veteran's hearing impairment and tinnitus were a result of his heavy noise exposure in service.

The Veteran was afforded a VA examination in February 2012.  The examiner diagnosed bilateral hearing loss, but opined that the Veteran's right ear hearing loss was not related to service, and that his left ear hearing loss was not aggravated by service, on the basis that no threshold shift was shown in either ear between entry and separation.  The examiner also diagnosed tinnitus, and opined the tinnitus was a symptom of the Veteran's bilateral hearing loss.

The Board obtained an additional medical expert opinion in July 2017.  With regard to the Veteran's right ear hearing loss, the opinion's author, Dr. R.G., stated it was more likely than not the Veteran's hearing loss was related to his military service.  In this regard, Dr. R.G. stated that noise-included hearing loss was cumulative over time, and that even though there was no demonstrable change in right ear hearing at the time of discharge, the loud noises the Veteran was exposed to during service likely contributed to his high frequency hearing loss.  Dr. R.G. further stated that while this type of hearing is multi-factorial, with natural aging, genetics, and other factors playing a role, noise was also a known risk factor.

With regard to the Veteran's left ear hearing loss, Dr. R.G. opined the condition was not aggravated during service.  In this regard, the Board notes that in its April 2017 request for a medical opinion, the Board posed the question whether the Veteran's left ear hearing loss was "clearly and unmistakably" not aggravated during service.  Dr. R.G.'s opinion, however, indicated simply that the condition was not aggravated, and did not address the question according to the standard indicated by the Board.  Accordingly, the Board finds the July 2017 opinion is of somewhat limited probative value with respect to the Veteran's left ear hearing loss.

Upon a careful review of the foregoing, the Board finds the evidence is at least in equipoise as to whether the Veteran's right ear hearing loss is etiologically related to service.  In this regard, the Board has compared the February 2012 VA examination report, on the one hand, to the October 2011 private report and the thorough and well-reasoned July 2017 expert medical opinion, on the other, and has resolved reasonable doubt in the Veteran's favor.

With regard to the Veteran's left ear hearing loss, the Board finds the evidence is at least in equipoise as to whether the condition was aggravated during service.  In this regard, the Board acknowledges the February 2012 and July 2017 opinions addressed above, but again notes it has assigned limited probative value to the latter opinion.  In contrast to these opinions, the Veteran's STRs show his left ear hearing loss was described as "total" or "complete" beginning in September 1968, while such terms were not used to describe his hearing loss at the time of entry.  In addition, while the Veteran was assigned an H-2 profile at entry, the profile was changed to H-3 in April 1969.  The Board further notes the Veteran's claim is supported by his own lay statements, and those of his father, to the effect that he noticed during service that his left ear hearing was worsened by his continuous exposure to loud noises, to include helicopter engines.

With regard to tinnitus, the Board notes that the October 2011 private report indicated the condition is related to in-service noise exposure, and the February 2012 VA examination report indicated the condition was a symptom of the Veteran's bilateral hearing loss.

Based on the foregoing, the Board has determined that reopening of the claim for service connection for left ear hearing loss is warranted, and that granting of service connection for bilateral hearing loss and tinnitus is in order.
 

ORDER

New and material evidence having been submitted, reopening of the claim for service connection for left ear hearing loss is granted.

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


